Citation Nr: 0932851	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  06-16 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability (urinary incontinence, difficulty 
initiating urination and erectile dysfunction), claimed due 
to VA treatment.


REPRESENTATION

Veteran represented by:	Peter J. Meadows, P.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1964 to 
March 1966.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision.

In December 2008, the Board denied the Veteran's § 1151 
claim.  The Veteran appealed the Board's decision, and it was 
subsequently vacated by a February 2009 order from the Court 
of Appeals for Veterans Claims (Court) (following a joint 
motion for remand) and remanded to the Board for action 
consistent with the joint motion.


FINDINGS OF FACT

1.  The Veteran has developed the additional disabilities of 
urinary incontinence, difficulty initiating urination, and 
erectile dysfunction since his prostate surgery in June 2004.

2.  Urinary incontinence, difficulty initiating urination, 
and erectile dysfunction were caused by the Veteran's radical 
prostatectomy and follow-up care at a VA medical facility.

3.  The development of the additional disabilities of urinary 
incontinence and difficulty initiating urination was the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA medical center. 

3.  The development of erectile dysfunction was not the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA medical center. 

4.  Erectile dysfunction is a reasonably foreseeable result 
of prostate surgery, and was not caused by the VA treatment 
following the radical prostatectomy.

5.  The Veteran provided informed consent prior to undergoing 
the radical prostatectomy.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for the additional disabilities of urinary incontinence and 
difficulty initiating urination as a result of VA medical 
treatment have been met.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.361 (2008).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for erectile dysfunction as a result of VA medical treatment 
have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  1151 Claim

The Veteran contends that he developed additional 
disabilities as a result of a complete radical retropubic 
prostatectomy and the follow-up care performed at a VA 
medical center; and he believes that the additional 
disabilities were the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA employees in providing the medical 
treatment.

The medical evidence shows that after giving informed consent 
the Veteran underwent a prostatectomy at VA on June 14, 2004.  
The surgery was noted to have gone well and no complications 
were reported at the time.  However, on June 20, 2004, the 
Veteran developed a moderate to severe leakage of blood and 
urine and he reports being advised to go to the emergency 
room for an evaluation.  The Veteran contends that he had an 
incomplete pre-admission workup in the emergency room and 
that his catheter was then inappropriately removed.  VA 
treatment records show that multiple attempts were 
unsuccessfully made by two nurses to reinsert the catheter, 
and a GU team eventually reinserted the catheter 
cytoscopically.  Following the catheter placement, it was 
reported that the Veteran was doing well with no complaints.  
The catheter was intact with some slight blood tinged urine.  
On June 21, it was noted that the Veteran's staples were 
intact.  The Veteran was discharged June 22.  
 
At his follow-up a week later, the Veteran again complained 
about urine leakage at meatus, but there was no 
hematuria/clotus, and no pain.  It was noted that his 
catheter was intact, but leakage was noted with movement.  
The Veteran continued to have a persistent small leak on the 
left side at the bladder neck that grew progressively 
smaller, and by July 15 the leak had completely resolved.  
The Veteran's bladder was filled under gravity, the catheter 
was removed, and the Veteran was able to void to completion.  

Nevertheless, the Veteran maintains that since the traumatic 
catheterization he developed a number of additional 
disabilities.  Specifically, he reports that he now has 
chronic residual pain, lack of bladder control, and spasms, 
and he now needs to wear absorbent undergarments to control 
leakage.  The Veteran also asserts that he was rendered 
impotent by the multiple attempts at catheter placement by 
the ER nurses that caused scar tissue to form in his urethra.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
Veteran in the same manner as if such additional disability 
were service connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the Veteran's 
willful misconduct and either: 

1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department 
facility, and the proximate cause of the disability or 
death was either A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or B) an event not reasonably foreseeable; 
or

2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by the 
Secretary as part of an approved rehabilitation program.

See 38 U.S.C.A. § 1151.

The first element of developing a claim under 38 U.S.C.A. 
§ 1151 is to determine whether the Veteran has any additional 
disabilities as a result of a VA procedure.  See 38 C.F.R. § 
3.361. 

Medical examinations confirm that the Veteran has several 
additional disabilities as the result of VA procedures, as 
prior to the prostatectomy and subsequent traumatic 
catheterization in June 2004, the Veteran did not have 
urinary incontinence, erectile dysfunction, or difficulty 
initiating urination; but following the VA surgery and 
follow-up care, there is no medical dispute that the Veteran 
does in fact have those conditions.  For example, at the 
Veteran's VA examination in February 2005, the examiner 
diagnosed the Veteran with urinary incontinence and erectile 
dysfunction and in June 2009, Dr. Winfield stated that 
difficulty initiating urination was the result of the 
treatment following the surgery.

As such, the analysis must then turn to whether the 
additional disability was caused by VA treatment.  In order 
for causation to be shown, it must be found that the hospital 
care or medical or surgical treatment resulted in the 
Veteran's additional disability.  Merely showing that a 
Veteran received care or treatment and that he has an 
additional does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).  

In this case, causation can be found with regard to urinary 
incontinence, erectile dysfunction, and difficulty initiating 
urination, as prior to the Veteran's operation and follow-up 
treatment, he did not have any of these problems.  However, 
all three developed shortly after his surgery and follow-up 
treatment.  Furthermore, after a VA examination in February 
2005, the examiner stated that the Veteran's urinary 
incontinence and erectile dysfunction were secondary to his 
radical prostatectomy; and in his June 2009 medical opinion 
Dr. Winfield opined that the Veteran's urinary incontinence 
and difficulty initiating urination were the result of his 
follow-up care at the VA medical center.

As such, the Board concludes that medical evidence shows that 
the Veteran's additional disabilities of urinary 
incontinence, erectile dysfunction, and difficulty initiating 
urination were caused by VA medical treatment.

Because it has been determined that the Veteran has 
additional disabilities that were caused by VA treatment, the 
analysis turns to whether the additional disabilities were 
the result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or whether the additional 
disabilities were reasonably foreseeable results of the 
treatment provided by VA.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
Veteran's additional disability or death; and either (i) VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or (ii) VA furnished 
the hospital care or medical or surgical treatment without 
the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

With regard to the issues of urinary incontinence and 
difficulty initiating urination, a VA examiner acknowledged 
in February 2005 that the Veteran was having difficulty 
initiating a urinary stream; but nevertheless concluded that 
no carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault was shown by the 
medical records.  However, he provided no rationale for such 
a conclusion.

Conversely, in his June 2009 medical evaluation, Dr. Winfield 
came to the opposite conclusion, explaining that following a 
retropubic prostatectomy (such as the one the Veteran 
underwent) it is not recommended to remove a patient's 
catheter within two weeks post-surgery, unless absolutely 
necessary as determined by a urologist.  Dr. Winfield noted 
that in the Veteran's case, the VA emergency room personnel 
removed the Veteran's catheter only 6 days after the surgery 
and without an evaluation by an urologist, which therefore 
constituted a breach in the requisite standard of care.  He 
further observed that after the catheter had been removed, 
two VA nurses made multiple unsuccessful attempts to reinsert 
it, which he found to be a second breach of the standard of 
care that only a urologist should attempt a catheter 
reinsertion that close to a retropubic prostatectomy.

Dr. Winfield explained that multiple unsuccessful attempts 
and possible improper balloon inflation or deflation can lead 
to suture line and urethral damage with long-term 
consequences of urethral stricture formation and 
incontinence, as well as the possibility of partial or 
complete dehiscence of the anastomotic site; and, after 
reviewing the Veteran's VA treatment records, consulting with 
a urologist, and evaluating the Veteran, Dr. Winfield opined 
that it was at least as likely as not that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA emergency 
room staff resulted in the Veteran's additional disabilities 
of urinary incontinence and difficulty initiating urination.

Additionally, the Veteran's wife submitted a statement 
describing a conversation that she had with a doctor in which 
he allegedly suggested that from a review of the Veteran's 
treatment records the nurses were inappropriate in making so 
many attempts at inserting a catheter rather than consulting 
an urologist to have the catheter scoped in.  The Veteran's 
wife also reported talking to the VA doctor who eventually 
scoped in the catheter, and he reportedly informed her that 
hospital protocol was breached in two ways by the emergency 
room staff: first, only an urologist should have attempted to 
insert a catheter in a prostatectomy patient; and, second, if 
a non-urologist attempted twice unsuccessfully to insert a 
catheter that person should immediately stop insertion 
attempts.

In the joint motion for remand, it was suggested that based 
on the holding in Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), that lay evidence can be competent and 
sufficient to establish a diagnosis of a medical condition 
when a layperson is reporting a contemporaneous medical 
diagnosis, the Board should accept the statements by the 
Veteran's wife on their face.  However, because of the 
opinion of Dr. Winfield, the Board does not need to address 
the credibility of these statements, aside from noting that 
they generally support Dr. Winfield's opinion.

Dr. Winfield's opinion was provided after a review of the 
Veteran's treatment records, a consultation with an urologist 
and an evaluation of the Veteran.  As such, Dr. Winfield had 
access to the same information as the VA examiner, and there 
is no indication that either doctor is better qualified to 
address the issue of whether the Veteran's urinary 
incontinence was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the VA emergency room staff.  
Furthermore, Dr. Winfield provided an explanation for his 
conclusion that VA was at fault with regard to causing 
urinary incontinence, while no such rationale was provided in 
the VA examination report.  As such, the Board concludes that 
at the very least, the medical evidence for and against a 
finding of fault on the part of VA in providing treatment is 
in relative equipoise; and therefore any doubt should be 
resolved in the Veteran's favor.  

Accordingly, the criteria for a claim under 38 U.S.C.A. 
§ 1151 has been met with regard to the additional 
disabilities of urinary incontinence and difficulty 
initiating urination; and, therefore, the Veteran's claim is 
granted with regard to those additional disabilities.

With regard to erectile dysfunction, the conclusion is 
different.  As was discussed above, the evidence demonstrates 
that the Veteran's erectile dysfunction was caused by VA 
treatment.  Therefore, just as with the issues of urinary 
incontinence and difficulty initiating urination, a 
determination must be made whether the Veteran's erectile 
dysfunction was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the VA medical center staff.  However, 
for the reasons discussed below, the Board concludes that it 
was not.

At the VA examination in 2005, the VA examiner noted that the 
Veteran had been unable to obtain an erection since his 
prostate surgery.  However, the examiner found that the 
Veteran's erectile dysfunction was the result of the prostate 
surgery and not the follow-up treatment.  He then concluded 
that no evidence of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA medical center staff was shown in performing 
the radical prostatectomy.  

Dr. Winfield reached a similar conclusion in his June 2009 
opinion, also concluding that the Veteran's erectile 
dysfunction was the result of the prostate surgery and not 
his follow-up treatment at VA.  Specifically, Dr. Winfield 
explained that erectile dysfunction is a known complication 
of a radical prostatectomy, but is not a known complication 
of anastomosis or urethral injury.  He therefore concluded 
that while VA breached the standard of care in providing 
follow-up treatment after the surgery, this care did not 
cause the erectile dysfunction.

As such, the medical evidence of record unanimously links the 
Veteran's erectile dysfunction to his radical prostatectomy 
and not to the follow-up treatment.  Additionally, the 
medical evidence does not show any carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in performing the radical 
prostatectomy.

The analysis does not end there however, as consideration 
must also be given to whether the Veteran's erectile 
dysfunction was a reasonably foreseeable result of the 
prostate surgery.  See 38 C.F.R. § 3.361(d)(2).  The Board 
concludes that it was.

Dr. Winfield in his June 2009 opinion explained that erectile 
dysfunction is a known complication of a radical 
prostatectomy; and the operation report indicated that 
informed consent was given by the Veteran for the surgery.  
As such, the Board finds that erectile dysfunction was a 
reasonably foreseeable result of his radical prostatectomy.

To the extent that either the Veteran or his wife has alleged 
that his erectile dysfunction is the result of the follow-up 
treatment, they are not medically qualified to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, their opinions are 
insufficient to show that the Veteran's erectile dysfunction 
was the result of the follow-up treatment he received at the 
VA medical center.

As discussed above, the medical evidence concludes that the 
Veteran's erectile dysfunction was caused by his radical 
prostatectomy and not by the follow-up treatment received 
after the surgery; and the medical opinions of record found 
no evidence of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in performing the radical prostatectomy.  
Additionally, the medical evidence shows that erectile 
dysfunction is a foreseeable consequence of a radical 
prostatectomy.  As such, the criteria to establish a claim 
under 38 U.S.C.A. § 1151 for erectile dysfunction have not 
been met, and the Veteran's claim is therefore denied with 
regard to that additional disability.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In light of the result with regard the urinary incontinence 
and difficulty initiating urination, a detailed discussion of 
VA's various duties to notify and assist is unnecessary 
(because any potential failure of VA in fulfilling these 
duties is harmless error).

With regard to the claim for erectile dysfunction, notice was 
provided by a letter dated in January 2005, which informed 
the Veteran of all the elements required by the Pelegrini II 
Court as stated above.  Additionally, in light of the denial 
of the claim, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the Veteran under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  To the extent that there are any 
inadequacies concerning the January 2005 notice, the Board 
finds that the Veteran has not been prejudiced.  In this 
regard, the Veteran has been represented by an attorney who 
has provided argument regarding the criteria necessary to 
substantiate a claim under 38 U.S.C.A. § 1151.  

VA treatment records have been obtained, and the Veteran was 
provided with a VA examination (the report of which has been 
associated with the claims file).  Additionally, a private 
medical opinion was submitted, and both the Veteran and his 
wife testified at a hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.






ORDER

Compensation under 38 U.S.C.A. § 1151 for the additional 
disabilities of urinary incontinence and difficulty 
initiating urination, claimed due to VA treatment, is 
granted.

Compensation under 38 U.S.C.A. § 1151 for the additional 
disability of erectile dysfunction, claimed due to VA 
treatment, is denied.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


